July 1, 2013 Era Anagnosti Securities and Exchange Commission Washington D.C. 20549 Re: Epicure Charcoal, Inc. Registration Statement on Form S-1 Filed June 3, 2013 File No, 333-185368 Dear Ms. Anagnosti In response to your letter dated June 25, 2013 the following information, corresponding sequentially to the paragraphs in your letter, is hereby submitted on behalf of Epicure Charcoal, Inc. (the “Company”). Amendment No. 3 to the Form S-1 is being filed concurrently with this letter. The Company has made certain changes in the Form S-1 filing in response to the Staff’s comments. For your convenience, we have reproduced below the comments contained in the Staff’s June 25, 2013 letter in italicized text immediately before our response. Prospectus’ Outside Front CoverPage 1.
